Citation Nr: 1453577	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-12 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for paraplegia, status-post aortic root valve replacement.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to June 1983.

This appeal is before the Board of Veterans Appeals (Board) from a December 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) in June 2012.  A transcript is of record.

In an August 2012 decision, the Board denied the Veteran's claim. He appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  In a May 2014 Memorandum Decision, the Court set aside and remanded the appeal to the Board for adjudication consistent with the Decision.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  It is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a letter received in November 2014, the Veteran's attorney requested a three-way videoconference hearing with the Veteran appearing at his local RO and the Veteran's attorney appearing at the San Diego RO, to address matters raised before the Court on appeal.  Along with the letter, the Veteran's attorney submitted additional medical evidence without a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c).  As noted above, the Veteran was previously afforded the opportunity to present testimony before the undersigned VLJ in June 2012.  In light of the Veteran's attorney's request, the Veteran should be scheduled for a three-way videoconference hearing, in accordance with the attorney's request, before the undersigned VLJ.  See 38 C.F.R. §§ 20.700, 20.707.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a three-way Board videoconference hearing with the Veteran appearing at his local RO and the Veteran's attorney appearing at the San Diego RO before the undersigned VLJ.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




